Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Su US 20200137782.

Regarding claim 1, 14, Su teaches receiving, by a terminal device, first control information sent by a network device (the access network device sends the first control information to the first terminal device, [0009]) wherein the first control information is used to determine resource information used for multiple transmissions of a sidelink; and
determining, by the terminal device, a resource used for the multiple transmissions of the sidelink according to the first control information,

wherein the resource information used for the multiple transmissions of the sidelink comprises at least one of time domain resource information or frequency domain resource information used for the multiple transmissions of the sidelink (the first terminal device transmits the downlink data received from the access network device, to the second terminal device the plurality of times through the sidelink based on the first control information, thereby increasing a probability of correctly receiving the downlin1k data by the second terminal device [0009]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su as applied to claims 1, 14 above, and further in view of Rajagopal US 20170289733.

Rajagopal teaches the first control information is a DCI and the sidelink comprises at least one of a PSCCH or PSSCH (claim 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Su by the sidelink comprises at least one of a PSCCH or PSSCH, as shown by Rajagopal. This modification would benefit the system by providing a proven, reliable method for transmitting on the sidelink.

Allowable Subject Matter
Claims 2-12 and 15-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476